DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krymski (U.S. Pub. No. 20090273694).
	Regarding claim 1, Krymski discloses:
An image sensing device, comprising:
a pixel array including a plurality of unit pixels coupled to a plurality of row lines (image sensor 10 includes a pixel array 20 including a plurality of pixels 2, where pixels 2 are coupled with column readout lines 22 for reading out signals from the pixels 2, par. 46, 47, and Fig. 5), wherein at least one of the unit pixels includes a photo-diode for generating photo charges corresponding to an incident light (photodiode 11 configured to produce an analog pixel signal based on the sampled light intensity, par. 6-13 and Fig. 2) and a transfer transistor for transferring the photo charges to a sense node in response to a transfer control signal transferred through a corresponding row line (transfer transistor 112, where one or more row drivers provide a HIGH signal for tx on the transfer signal line 21.sub.n1 to allow charge to pass from the photodiode 11 to the sense node 13 through the transfer transistor 112 in each pixel 2 in the row n of the pixel array 20, and the one or more row drivers provide a LOW signal for tx on the transfer signal line 21.sub.n1 to inhibit charge from passing from the photodiode 11 to the sense node 13 through the transfer transistor 112 in each pixel 2 in the row n of the pixel array 20, par. 68 and 72);
a row control circuit disposed at a first side of the pixel array (left row driver 24L, par. 48 and Fig. 5) and suitable for providing, to the respective row lines, the transfer control signal having a voltage level between a first voltage and a second voltage (left row driver 24L provides the LOW signal and HIGH signal on the transfer signal line 21.sub.n1 at different timings shown as a square waveform in Fig. 9, however while the transition between a high and low level in a square waveform are theoretically instantaneous, in reality there is a period of time where the waveform will be at a level between the high level and low level, therefore signal tx on the transfer signal line will at one point be between the HIGH and LOW level, par. 66-73 and Fig. 9); and
a bias compensation circuit disposed at a second side of the pixel array and suitable for driving the transfer control signal to the second voltage during a reset read-out section of each of the row lines (right row driver 24R, where right row driver 24R is controllable to provide a same one or more control signals on the one or more control lines for a row of pixels 2 as are provided by the left row driver 24L on the same one or more control lines, where during a time when the left and right row driver 24L and 24R provide a HIGH rst signal on the reset signal line 21.sub.n2, the signal tx on the transfer signal line 21.sub.n1 is driven to the LOW level, par. 48-50 and 67 and Fig. 9).
While Krymski discloses in par. 9 that the sense node 13 is part of a four transistor (4T) pixel, Krymski is silent with regards to the sense node 13 being a floating diffusion node.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include four transistor pixels including the schematic location of the sense node of Krymski being a floating diffusion.  This is advantageous in that the floating diffusion can be reset/initialized before a pixel signal is transferred to the floating diffusion after exposure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sense node 13 being a floating diffusion node.
Regarding claim 2, Krymski further discloses:
each of the unit pixels further includes a reset transistor (reset transistor 114, par. 6-13 and Fig. 2) suitable for initializing the sense node according to a reset signal provided from the row control circuit (to perform the reset, one or more row drivers, such as the left row driver 24L or the right row driver 24R, provides a HIGH signal for rst on the reset signal line 21.sub.n2 to reset the sense node 13 of each pixel 2 in the row n, par. 67),
wherein the reset read-out section is included in a section from disablement of the reset signal to enablement of the transfer control signal (time period from where a high signal is provided for rst until when a HIGH signal is provided for tx, Fig. 9).	
Note that the sense node being a floating diffusion was previously shown.
Regarding claim 6, Krymski further discloses:
each of the unit pixels further includes: a driving transistor (source follower transistor 116, par. 12 and 66-73)  suitable for generating an electrical signal corresponding to charges stored in the sense node (gate of source follower transistor 116 is connected to sense node 13 and when row select signal rowsel is applied to the gate of row select transistor 118 it causes the reset value for each pixel 2 in the row n to be read out and sampled using source follower 116, par. 12 and 66-73); and
a selection transistor suitable for outputting the electrical signal provided from the driving transistor as a pixel voltage according to a selection signal provided from the row control circuit (when row select signal rowsel is applied to the gate of row select transistor 118 the reset value for each pixel 2 in the row n to be read out and sampled using source follower 116 is read out through row select transistor 118 to column readout circuit 3, par. 12 and 66-73).
Note that the sense node being a floating diffusion was previously shown.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krymski (U.S. Pub. No. 20090273694) in view of Nakamura et al. (U.S. Pub. No. 20050224841).
Regarding claim 3, Krymski is silent with regards to the first voltage has a source voltage level and the second voltage has a lower voltage level than a ground voltage level.  Nakamura discloses in par. 135, 139, and Fig. 22D that the first voltage has a source voltage level (first digital power supply voltage (DVDD1) boosted from power supply voltage (AVDD1) is applied during a pulse to the transfer gate) and in par. 156 and Fig. 32C that the second voltage has a lower voltage level than a ground voltage level (a voltage when not applying a pulse to the transfer gate is defined as the negative voltage (DVSS3)).  As can be seen in par. 139 and 156 this is advantageous in that the dynamic range can be enlarged and leakage current flowing into the photodiode during a storage period can be suppressed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first voltage has a source voltage level and the second voltage has a lower voltage level than a ground voltage level.
Regarding claim 4, Krymski is silent with regards to the first voltage has a higher voltage level than a source voltage level and the second voltage has a lower voltage level than a ground voltage level.  Nakamura discloses in par. 135, 139, and Fig. 22D that first voltage has a higher voltage level than a source voltage level (first digital power supply voltage (DVDD1) boosted from power supply voltage (AVDD1) is applied during a pulse to the transfer gate) and in par. 156 and Fig. 32C that the second voltage has a lower voltage level than a ground voltage level (a voltage when not applying a pulse to the transfer gate is defined as the negative voltage (DVSS3)).  )).  As can be seen in par. 139 and 156 this is advantageous in that the dynamic range can be enlarged and leakage current flowing into the photodiode during a storage period can be suppressed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first voltage has a higher voltage level than a source voltage level and the second voltage has a lower voltage level than a ground voltage level.

Allowable Subject Matter
Claims 8-20 are allowed.
Regarding claim 8, no prior art could be located that teaches or fairly suggests a first row control circuit disposed at a first side of the pixel array and suitable for providing, to odd row lines among the row lines, the transfer control signal having a voltage level between a first voltage and a second voltage; a second row control circuit disposed at a second side of the pixel array and suitable for providing, to even row lines among the row lines, the transfer control signal; a first bias compensation circuit disposed at the second side and suitable for driving the transfer control signal to the second voltage during a reset read-out section of the odd row lines; and a second bias compensation circuit disposed at the first side and suitable for driving the transfer control signal to the second voltage during a reset read-out section of the even row lines, in combination with the rest of the limitations of the claim.
Claims 9-12 depend on claim 8 and therefore are allowed.
Regarding claim 13, no prior art could be located that teaches or fairly suggests a gain transistor for coupling the FD node to a dynamic range capacitor in response to a gain control signal; a row control circuit disposed at a first side of the pixel array and suitable for providing, to the respective row lines, the gain control signal having a voltage level between a third voltage and a fourth voltage; and a bias compensation circuit disposed at a second side of the pixel array and suitable for driving the gain control signal to the third voltage during a reset read-out section of each of the row lines, in combination with the rest of the limitations of the claim.
Claims 14-19 depend on claim 13 and therefore are allowed.
Regarding claim 20, no prior art could be located that teaches or fairly suggests a gain transistor for coupling the FD node to a dynamic range capacitor in response to a gain control signal; a first row control circuit disposed at a first side of the pixel array and suitable for providing, to odd row lines among the row lines, the gain control signal having a voltage level between a third voltage and a fourth voltage; a second row control circuit disposed at a second side of the pixel array and suitable for providing, to even row lines among the row lines, the gain control signal; a first bias compensation circuit disposed at the second side and suitable for driving the gain control signal to the third voltage during a reset read-out section of the odd row lines; and a second bias compensation circuit disposed at the first side and suitable for driving the gain control signal to the third voltage during a reset read-out section of the even row lines, in combination with the rest of the limitations of the claim.

Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, no prior art could be located that teaches or fairly suggests bias compensation circuit includes a plurality of compensators coupled to the respective row lines, and wherein at least one of the compensators includes first and second compensation transistors coupled in series between a corresponding row line and a second voltage terminal and having gates respectively receiving a source voltage signal and a compensation enable signal that is enabled during the reset read-out section, in combination with the rest of the limitations of the claim and parent claim.
Regarding claim 7, no prior art could be located that teaches or fairly suggests bias compensation circuit includes a plurality of compensators coupled to the respective row lines, and wherein each of the compensators includes: a compensation signal generator suitable for generating a section determination signal based on the selection signal and a compensation enable signal that is enabled during the reset read-out section; and third and fourth compensation transistors coupled in series between a corresponding row line and a second voltage terminal and having gates respectively receiving a source voltage and the section determination signal, in combination with the rest of the limitations of the claim and parent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697